LEHAN, Judge.
Defendant was convicted and sentenced for robbery with a weapon, in violation of section 812.13(2)(b), Florida Statutes (1981), and grand theft, in violation of section 812.014(2)(b), Florida Statutes (1981). Defendant raises three points on appeal. We find no merit in defendant’s first contention that photograph lineup identification procedures were improperly conducted. As to defendant’s second point, we find no double jeopardy in his convictions.
We agree with defendant’s last point and strike that portion of his sentence which requires him to pay restitution as a condition of parole. See Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983); Alexander v. State, 425 So.2d 1197 (Fla. 2d DCA 1983).
GRIMES, A.C.J., and CAMPBELL and LEHAN, JJ., concur.